ORDER
JOSEPH S. CARUSO of OAKLYN, who was admitted to the bar of this State in 1990, having pleaded guilty to a Superseding Information charging him with conspiracy to commit bribery, in violation of 18 U.S.C.A 371, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), JOSEPH S. CARUSO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JOSEPH S. CARUSO be restrained and enjoined from practicing law during the period of his. suspension; and it is further
ORDERED that JOSEPH S. CARUSO comply with Rule 1:20-20 dealing with suspended attorneys.